AMENDED AND RESTATED
PROMISSORY NOTE



$21,433.17 
Louisville, Kentucky
February 1, 2010


 
WHEREAS, NTS DEVELOPMENT COMPANY, a Kentucky corporation having an address of
10172 Linn Station Road, Louisville, Kentucky, 40223 (the “Lender”) has made
certain loans and advances to ORLANDO LAKE FOREST JOINT VENTURE, a Florida joint
venture having an address of 10172 Linn Station Road, Louisville, Kentucky 40223
(the “Borrower”), which loans and advances are evidenced by that certain
Promissory Note dated December 9, 2009 made by Borrower payable to the order of
Lender in the face principal amount of Twenty One Thousand Four Hundred Thirty
Three Dollars and Seventeen Cents ($21,433.17) (“Note 2009-1”); and
 
WHEREAS, for the convenience of Borrower and Lender, the parties have agreed to
amend and restate Note 2009-1 hereunder to extend the Maturity Date of Note
2009-1 until March 31, 2010 which amendment and restatement shall in no manner
constitute a repayment, satisfaction or novation of the indebtedness evidenced
by the Note;
 
NOW THEREFORE, Borrower makes and grants to Lender this Amended and Restated
Promissory Note (the “Note”) under the following terms:
 
FOR VALUE RECEIVED, Borrower promises to pay Lender, in lawful money of the
United States of America in immediately available funds at its offices located
at 10172 Linn Station Road, Louisville, Kentucky 40223, or at such other
location as the Lender may designate from time to time, the principal sum of
TWENTY ONE THOUSAND FOUR HUNDRED THIRTY THREE DOLLARS AND SEVENTEEN CENTS
($21,433.17) (the “Loan”), together with interest accruing on the outstanding
principal balance from the date hereof, as provided below:


1.           Interest Rate.  The principal balance of the Loan will bear
interest at a fixed rate per annum (calculated on the basis of the actual number
of days that principal is outstanding over a year of 360 days) equal to five and
thirty-four one-hundredths percent (5.34%) per annum (the “Fixed Rate”).


In no event will the rate of interest hereunder exceed the maximum rate allowed
by law.


2.           Payment Terms.  Interest shall be due and payable commencing on the
first day of each month beginning February 1, 2010 until March 31, 2010 on which
date all outstanding principal and accrued interest shall be due and payable in
full (the “Maturity Date”).  Payments received will be applied to charges, fees
and expenses (including attorneys’ fees), accrued interest and principal in any
order the Lender may choose, in its sole discretion.


3.           Late Payments; Default Rate.  If a payment is more than 15 days
late, the Borrower shall also pay to the Lender a late charge equal to 5% of the
unpaid portion of the payment or $100, whichever is greater (the “Late
Charge”).  Such 15 day period shall not be

 
 

 

construed in any way to extend the due date of any such payment.  Upon maturity,
whether by acceleration, demand or otherwise, and at the option of the Lender
upon the occurrence of any Event of Default (as hereinafter defined) and during
the continuance thereof, this Note shall bear interest at a rate per annum
(calculated on the basis of the actual number of days that principal is
outstanding over a year of 360 days) which shall be four percentage points (4%)
in excess of the Fixed Rate in effect from time to time but not more than the
maximum rate allowed by law (the “Default Rate”).  The Default Rate shall
continue to apply whether or not judgment shall be entered on this Note.  Both
the Late Charge and the Default Rate are imposed as liquidated damages for the
purpose of defraying the Lender’s expenses incident to the handling of
delinquent payments, but are in addition to, and not in lieu of, the Lender’s
exercise of any rights and remedies hereunder, under the Loan Documents or under
applicable law, and any fees and expenses of any agents or attorneys which the
Lender may employ.  In addition, the Default Rate reflects the increased credit
risk to the Lender of carrying a loan that is in default.  The Borrower agrees
that the Late Charge and Default Rate are reasonable forecasts of just
compensation for anticipated and actual harm incurred by the Lender, and that
the actual harm incurred by the Lender cannot be estimated with certainty and
without difficulty.


4.           Prepayment.  The indebtedness evidenced by this Note may be prepaid
in whole or in part at any time without penalty or premium.


5.           Events of Default.  The occurrence of any of the following events
will be deemed to be an “Event of Default” under this Note:


(i)           Borrower fails to make any payment when due hereunder, or fails to
otherwise comply with any term or provision of this Note, and such failure is
not cured within any applicable cure period or fails to comply;


(ii)           The filing by or against Borrower of any proceeding in
bankruptcy, receivership, insolvency, reorganization, liquidation,
conservatorship or similar proceeding (and, in the case of any such proceeding
instituted against any Obligor, such proceeding is not dismissed or stayed
within 30 days of the commencement thereof);


(iii)           Any assignment by Borrower for the benefit of creditors, or any
levy, garnishment, attachment or similar proceeding is instituted against any
property of Borrower;


(iv)           A judgment or judgments are entered against Borrower, Borrower
defaults in the payment of any other debts or there is a material adverse change
in the financial condition of Borrower, or the Lender in good faith believes the
prospects for repayment of this Note have been impaired; and


(v)           Any material statement made to the Lender about Borrower, or about
Borrower’s financial condition, or about any collateral securing this Note is
false or misleading.


Upon the occurrence of an Event of Default: (a) in an Event of Default specified
in clauses (ii) or (iii) above shall occur, the outstanding principal balance
and accrued interest hereunder together with any additional amounts payable
hereunder shall be immediately due and

 
2

 

payable without demand or notice of any kind; (b) if any other Event of Default
shall occur, the outstanding principal balance and accrued interest hereunder
together with any additional amounts payable hereunder, at the option of the
Lender and without demand or notice of any kind may be accelerated and become
immediately due and payable; (c) at the option of the Lender, this Note will
bear interest at the Default Rate from the date of the occurrence of the Event
of Default; and (d) the Lender may exercise from time to time any of the rights
and remedies available to the Lender under applicable law.


6.           Indemnity.  The Borrower agrees to indemnify each of the Lender,
each legal entity, if any, who controls, is controlled by or is under common
control with the Lender, and each of their respective directors, officers and
employees (the “Indemnified Parties”), and to hold each Indemnified Party
harmless from and against any and all claims, damages, losses, liabilities and
expenses (including all fees and charges of internal or external counsel with
whom any Indemnified Party may consult and all expenses of litigation and
preparation therefor) which any Indemnified Party may incur or which may be
asserted against any Indemnified Party by any person, entity or governmental
authority (including any person or entity claiming derivatively on behalf of the
Borrower), in connection with or arising out of or relating to the matters
referred to in this Note whether (a) arising from or incurred in connection with
any breach of a representation, warranty or covenant by the Borrower, or (b)
arising out of or resulting from any suit, action, claim, proceeding or
governmental investigation, pending or threatened, whether based on statute,
regulation or order, or tort, or contract or otherwise, before any court or
governmental authority; provided, however, that the foregoing indemnity
agreement shall not apply to any claims, damages, losses, liabilities and
expenses solely attributable to an Indemnified Party’s gross negligence or
willful misconduct. The indemnity agreement contained in this Section shall
survive the termination of this Note, payment of any amounts hereunder and the
assignment of any rights hereunder.  The Borrower may participate at its expense
in the defense of any such auction or claim.


7.           Miscellaneous. All notices, demands, requests, consents, approvals
and other communications required or permitted hereunder (“Notices”) must be in
writing (except as may be agreed otherwise above with respect to borrowing
requests) and will be effective upon receipt. Notices may be given in any manner
to which the parties may separately agree, including electronic mail.  Without
limiting the foregoing, first-class mail, facsimile transmission and commercial
courier service are hereby agreed to as acceptable methods for giving
Notices.  Regardless of the manner in which provided, Notices may be sent to a
party’s address as set forth above or to such other address as any party may
give to the other for such purpose in accordance with this section.  No delay or
omission on the Lender’s part to exercise any right or power arising hereunder
will impair any such right or power.  The Lender’s rights and remedies hereunder
are cumulative and not exclusive of any other rights or remedies which the
Lender may have under other agreements, at law or in equity.  No modification,
amendment or waiver of, or consent to any departure by the Borrower from, any
provision of this Note will be effective unless made in a writing signed by the
Lender, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  The Borrower agrees to pay on
demand, to the extent permitted by law, all costs and expenses incurred by the
Lender in the enforcement of its rights in this Note and in any security
therefor, including without limitation reasonable fees and expenses of the
Lender’s counsel.  If any provision of this Note is found to

 
3

 

be invalid, illegal or unenforceable in any respect by a court, all the other
provisions of this Note will remain in full force and effect.  The Borrower and
all other makers and indorsers of this Note hereby forever waive presentment,
protest, notice of dishonor and notice of non-payment.  The Borrower also waives
all defenses based on suretyship or impairment of collateral.  If this Notice is
executed by more than one Borrower, the obligations of such persons or entities
hereunder will be joint and several.  This Note shall bind the Borrower and its
heirs, executors, administrators, successors and assigns, and the benefits
hereof shall inure to the benefit of the Lender and its successors and assigns;
provided, however, that the Borrower may not assign this Note in whole or in
part without the Lender’s written consent and the Lender at any time may assign
this Note in whole or in part.


This Note has been delivered to and accepted by the Lender and will be deemed to
be made in the State where the Lender’s office indicated above is located.  This
Note will be interpreted and the rights and liabilities of the Lender and the
Borrower determined in accordance with the laws of the State where the Lender’s
office indicated above is located, excluding its conflict of laws rules. The
Borrower hereby irrevocably consents to the exclusive jurisdiction of any state
or federal court in the county or judicial district where the Lender’s office
indicated above is located; provided that nothing contained in this Note will
prevent the Lender from bringing any action, enforcing any award or judgment or
exercising any rights against the Borrower individually, against any security or
against any property of the Borrower within any other county, state or other
foreign or domestic jurisdiction.  The Borrower acknowledges and agrees that the
venue provided above is the most convenient forum for both the Lender and the
Borrower. The Borrower waives any objection to venue and any objection based on
a more convenient forum in any action instituted under this Note.


8.           Waiver of Jury Trial.  The Borrower irrevocably waives any and all
right it may have to a trial by jury in any action, proceeding or claim of any
nature relating to this Note, any documents executed in connection with this
Notice or any transaction contemplated in any of such documents.  The Borrower
acknowledges that the foregoing waiver is knowing and voluntary.


The Borrower acknowledges that it has read and understands all of the provisions
of this Note, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.





 
4

 

WITNESS the due execution hereof by an authorized officer of Borrower, with the
intent to be legally bound hereby.


LENDER:


NTS DEVELOPMENT COMPANY,
a Kentucky corporation






By:           /s/ Brian F. Lavin      
Name:     Brian F. Lavin
Title:       President




BORROWER:


ORLANDO LAKE FOREST JOINT 
                      VENTURE, a Florida joint venture


By:           Orlando Lake Forest, Inc., its Managing
                       General Partner




By:           /s/ Gregory A. Wells      
Name:     Gregory A. Wells
Title:       Executive Vice President
 
 
5